SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 10) Meredith Corporation (Name of Issuer) Common Stock ($1.00 par value) and Class B Common Stock ($1.00 par value) (Title of Class of Securities) 589(Common Stock) 589(Class B Common Stock) (CUSIP Number) Chris Sidwell c/o Meredith Corporation 1716 Locust Street Des Moines, Iowa 50309 515-284-3000 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) May 6, 2013 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box. [ ] The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). SCHEDULE 13D CUSIP No. 589(Common Stock) 589(Class B Common Stock) 1 NAMES OF REPORTING PERSONS S.S. OR I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS Katherine C. Meredith, individually, as investment director/trustee of various trusts created by deceased members of the Meredith family and as a board member of an Iowa not-for-profit corporation 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a) /X/(b) / / 3 SEC USE ONLY 4 SOURCE OF FUNDS N/A 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) / / 6 CITIZENSHIP OR PLACE OF ORGANIZATION United States Citizen 7 SOLE VOTING POWER NUMBER OF SHARES 7,203 shares of Common Stock and 1,717,012 shares of Class B Common Stock BENEFICIALLY 8 SHARED VOTING POWER OWNED BY 92,412 shares of Common Stock and 92,412 shares of Class B Common Stock EACH 9 SOLE DISPOSITIVE POWER REPORTING 7,203 shares of Common Stock and 1,874,706 shares of Class B Common Stock PERSON 10 SHARED DISPOSITIVE POWER WITH 92,412 shares of Common Stock and 92,412 shares of Class B Common Stock 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 99,615 shares of Common Stock and 1,967,118 shares of Class B Common Stock 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES / / 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 5.4% of shares of Common Stock (assuming conversion of the Class B) and 23.7% shares of Class B Common Stock 14 TYPE OF REPORTING PERSON IN Page 2 of 6 SCHEDULE 13D CUSIP No. 589(Common Stock) 589(Class B Common Stock) 1 NAMES OF REPORTING PERSONS S.S. OR I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS D. Mell Meredith Frazier, individually, as investment director/trustee of various trusts created by deceased Meredith family members, and as a board member of an Iowa not-for-profit corporation 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a) /X/(b) / / 3 SEC USE ONLY 4 SOURCE OF FUNDS N/A 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) / / 6 CITIZENSHIP OR PLACE OF ORGANIZATION United States Citizen 7 SOLE VOTING POWER NUMBER OF SHARES 60,608* shares of Common Stock and 2,417,822 shares of Class B Common Stock BENEFICIALLY 8 SHARED VOTING POWER OWNED BY 92,412 shares of Common Stock and 850,106 shares of Class B Common Stock EACH 9 SOLE DISPOSITIVE POWER REPORTING 60,608 shares of Common Stock and 2,417,822 shares of Class B Common Stock PERSON 10 SHARED DISPOSITIVE POWER WITH 92,412 shares of Common Stock and 692,412 shares of Class B Common Stock 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 153,020 shares of Common Stock and 3,267,928 shares of Class B Common Stock 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES / / 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 8.6% of shares of Common Stock (assuming conversion of the Class B) and 39.3% shares of Class B Common Stock 14 TYPE OF REPORTING PERSON IN * Includes vested options for 51,930 shares of Common Stock. Page 3 of 6 SCHEDULE 13D CUSIP No. 589(Common Stock) 589(Class B Common Stock) 1 NAMES OF REPORTING PERSONS S.S. OR I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS Edwin T. Meredith, IV, individually, as investment director/trustee of various trusts created by deceased Meredith family members, and as a board member of an Iowa not-for-profit corporation 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a) /X/(b) / / 3 SEC USE ONLY 4 SOURCE OF FUNDS N/A 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e)/ / 6 CITIZENSHIP OR PLACE OF ORGANIZATION United States Citizen 7 SOLE VOTING POWER NUMBER OF SHARES 2,520,213 shares of Class B Common Stock BENEFICIALLY 8 SHARED VOTING POWER OWNED BY 92,412 shares of Common Stock and 850,106 shares of Class B Common Stock EACH 9 SOLE DISPOSITIVE POWER REPORTING 2,520,213 shares of Class B Common Stock PERSON 10 SHARED DISPOSITIVE POWER WITH 92,412 shares of Common Stock and 692,412 shares of Class B Common Stock 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 92,412 shares of Common Stock and 3,370,319 shares of Class B Common Stock 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES / / 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 8.7% of shares of Common Stock (assuming conversion of the Class B) and 40.5% shares of Class B Common Stock 14 TYPE OF REPORTING PERSON IN Page 4 of 6 SCHEDULE 13D CUSIP No. 589(Common Stock) 589(Class B Common Stock) Item 4. Purpose of the Transaction. This Amendment is being filed to report the following transactions by the Reporting Persons: On May 6, 2013, Katherine C. Meredith resigned as investment adviser for trusts holding an aggregate of 1,622,482 shares of Class B Common Stock of Meredith Corporation (the “Company”) in favor of her daughter, Dianna Mell Meredith Frazier, or her son, Edwin T. Meredith, IV.Therefore, (1) Katherine C. Meredith no longer has voting or dispositive power over 1,622,482 shares of Class B Common Stock of the Company and (2) Dianna Mell Meredith Frazier and Edwin T. Meredith, IV each acquired sole voting and dispositive power over 811,241 shares of Class B Common Stock of the Company. Item 5. Interest in Securities of the Issuer. (a) Katherine C. Meredith: 99,615 shares of Common Stock (5.4%* of Common Stock outstanding) 1,967,118 shares of Class B Common Stock (23.7% of Class B Common Stock outstanding) D. Mell Meredith Frazier: 153,020 shares of Common Stock (8.6%* of Common Stock outstanding) 3,267,928 shares of Class B Common Stock (39.3% of Class B Common Stock outstanding) Edwin T. Meredith, IV: 92,412 shares of Common Stock (8.7%* of Common Stock outstanding) 3,370,319 shares of Class B Common Stock (40.5% of Class B Common Stock outstanding) *Assumes conversion of Class B into Common Stock. The Class B Common Stock is convertible, share for share, into Common Stock. (b) See facing pages for each reporting person. D. Mell Meredith Frazier and Edwin T. Meredith, IV are sister and brother and Katherine C. Meredith is their mother. Under Rule 13d-3, persons who have the power to vote or dispose of the shares listed above either alone or jointly with others are deemed to be the beneficial owners of such shares. Because the voting or dispositive power of certain shares listed above is shared, the same securities in such cases are attributed to more than one of the Reporting Persons. (c) No transactions in shares of Common Stock or Class B Common Stock were effected by any of the Reporting Persons in the past 60 days except for the transactions described in Item 4 or previously reported on an amendment to this Schedule 13D. (d) None (e) Not applicable Page 5 of 6 SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated:January 22, 2014 /s/ Katherine C. Meredith Katherine C. Meredith /s/ D. M. M. Frazier D. Mell Meredith Frazier /s/ Edwin T. Meredith, IV Edwin T. Meredith, IV Page 6 of 6
